DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted October 12, 2021.  The present application is a CON of application 12/174,044 (now U.S. Patent Number 11,144,996 B1).  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claim 1 is drawn to a system, which is/are statutory categories of invention (Step 1: YES). 


Step 2A Prong One
Independent claim 1 recites identifying a likely total loss vehicle comprising: receiving data comprising criteria that describe the condition of a vehicle, said condition being determined prior to inspecting a vehicle to generate a repair estimate, and analyze the data received for the criteria to determine whether the data meets a threshold of likelihood of total loss, and to generate a notification if the data meets the threshold
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of Mental Processes by determining if the level of damage to a vehicle is a total loss based on a damage threshold. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a processor controlling operation of the data processing system”, “an interface”, and “a decision engine running on the data processing system”, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0065] Terminals 370-390 allow a user to send and/or receive information to/from server 305. Terminals 370-390 may be any type of appropriate device for communicating with server 305 over network 360. For example, terminal 370 may be a PDA running a program for communicating with server 305, while terminal 380 may be a desktop computer running a web browser for communicating with server 305 via the Internet. Optionally, terminal 390 may be a standard landline telephone or wireless phone.
[0067] The foregoing descriptions have been presented for purposes of illustration and description. They are not exhaustive and do not limit the invention to the precise form disclosed. Modifications and variations are possible in light of the above teachings or may be acquired from practicing the invention. For example, the described implementation includes software but the present invention may be implemented as a combination of hardware and software or in hardware alone. Additionally, although aspects of the present invention are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on other types of computer readable media, such as secondary storage devices, like hard disks, floppy disks, or CD-ROM; a carrier wave from the Internet or other propagation medium; or other forms of RAM or ROM.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al., herein after Busch (U.S. Patent Number 6,052,631) in view of Borghesi et al., herein after Borghesi (U.S. Patent Number 5,950,169).

Claim 1: Busch teaches a data processing system for identifying a likely total loss vehicle comprising: 
a processor controlling operation of the data processing system (Fig. 2-11; column 2, lines 15 – 20 disclose computer based methods and systems for facilitating the inspection of a vehicle); 
an interface through which the data processing system receives data comprising criteria that describe the condition of a vehicle, said condition being determined prior to inspecting a vehicle to generate a repair estimate (Fig. 1 discloses an inspection interface; column 4, lines 47 – 63 disclose an expert system (computer program) to make decisions or solve problems; column 5, lines 17 – 21 discloses an inspection user interface; column 18, line 58 through column 19, line 11 discloses the inspection facilitator can generate reports for insurance adjusters with the extent and cost of repairs).
Busch fails to explicitly teach the following limitations met by Borghesi as cited: 
a decision engine running on the data processing system, said decision engine programmed to analyze the data received for the criteria to determine whether the data meets a threshold of likelihood of total loss, and to generate a notification if the data meets the threshold (column 5, lines 6 – 15 discloses determining the valuation of a vehicle, and damage estimate, where if the repair estimate approaches the vehicle valuation (threshold), the adjuster may decide to total out the vehicle (total loss); column 13, lines 12 – 23 discloses throughout the estimate process, a user may be prompted (notified) by the system that the total cost of repairing the vehicle is approaching a threshold value for that vehicle).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Busch to further include managing insurance claims workflow from an initial claim through the final settlement as disclosed by Borghesi. 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Busch in this way by providing a comprehensive system of managing an insurance claim work flow wherein all the tasks of processing a claim may be performed and evaluated (Borghesi:  column 2, lines 20 – 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (U.S. Publication Number 2012/0109660 A1) discloses an integrated process and system for cosmetic vehicle repair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626